Applicant indicates in the remarks that claim 1 “has been amended to generally include the features of originally filed dependent claim 2” is noted.  The statement is correct because claim 1 has been amended to include “the at least one minor exterior flap of the container including two minor front flaps” which is different than “the at least one minor exterior flap of the container is two minor exterior flaps” as of originally filed in dependent claim 2 because “two minor front flaps” is not the same as “two minor exterior flaps” since the term “exterior” is not the same as the term “front”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (2021/0107712) in view of Palmer et al. (2021/0016939; hereinafter Palmer) and/or Drosos et al. (10,730,671; hereinafter Drosos).  
As to claim 1, Chambers discloses a container assembly (100; 200; 300; 400; 500) comprising an outer cover (202, Fig. 2; 302; Fig. 3A; 402, Fig. 4) and a container (204; 304, Fig. 3B; 404).  The outer cover including a front (312), a back (348), first and second sides (320a, 320b), a top (340, 342), and an open end opposite of the top (Fig. 4A), the front of the outer cover including a minor front flap (392; 492) located on an interior surface of the outer cover.  The container including a front (332), a back (330), first and second sides (372a, 372b), and a bottom (386), the front of the container having at least one minor exterior flap (316; 416), the container being configured to be received in the open end of the outer cover when in a closed position, and the container forming an aperture (114; 214; 368).  Chambers further discloses the minor front flap of the outer cover and the at least one minor exterior flap of the container are generally aligned in a plane in a closed position (Fig. 4A & [0059] recites “substantially parallel”) of the container assembly to prevent or inhibit opening of the container assembly.  The outer cover is configured to initially move with respect to the container by pushing the front of the container (see the arrow in Fig. 4B; a user pushes the at least one minor exterior flap on the front of the container) and moving the outer cover with respect to the container such that the minor front flap of the outer cover clears the at least one minor exterior flap of the container allowing the container assembly to be moved from the closed position to an open position (Fig. 4B).  Chambers discloses the at least one minor exterior flap of the container comprises one minor front flap (316) in lieu of two minor front flaps as claimed.  Palmer teaches a container assembly (100; Figs. 1-6) comprising an outer cover (1) including a minor front flap (8) located on an interior surface of the outer cover, and a container (2) including at least one minor exterior flap (7) and the at least one minor exterior flap of the container including two minor front flaps (7; Fig. 3).  Drosos teaches a container assembly (50) comprising an outer cover (100) including a minor front flap (Figs. 5A & 5B) located on an interior surface of the outer cover, and a container (200) including at least one minor exterior flap (220) and the at least one minor exterior flap of the container including two minor front flaps (220; Fig. 3B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Palmer and/or Drosos to modify the container assembly of Chambers so the container assembly is constructed with the at least one minor exterior flap of the container comprises two minor front flaps instead of the one minor front flap for further securing the container within the outer cover and because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 3-4, Chambers discloses the aperture is in a general rectangular shape (114; 214) for holding product.
As to claims 5-6, and 18, the container assembly of Chambers as modified above comprises most of the limitations of the claims except for a length of the container assembly is from about 10 to about 30 inches and a width of the container assembly is from about 5 to about 15 inches as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container assembly of Chambers as modified so the container assembly is constructed with a length of the container assembly is from about 10 to about 30 inches and a width of the container assembly is from about 5 to about 15 inches because a selection of the specific size for the container assembly such as the size as taught by Chambers or as claimed would have been an obvious matter of design choice based upon conventional design considerations, such as to construct a container assembly for holding a specific size article.
As to claim 7, Chambers further discloses the back of the outer cover includes a minor interior flap (338).
As to claim 8, Chambers further discloses the container includes a top (Fig. 4A).
As to claim 9, Chambers discloses at least a portion of the at least one minor exterior flap (316; Fig. 3B) tapers inwardly toward a center of the container (see Fig. 4A).
As to claim 10, Chambers discloses the container assembly comprises paperboard [0035].
As to claim 11, the container assembly of Chambers as modified above discloses an outer cover being formed from an outer cover blank (302; Fig. 3A) and a container being formed from a container blank (304; Fig. 3B).  The outer blank including a first plurality of panels (312, 320a, 348, 320b) and a first plurality of flaps (318, 338, 392).  The first plurality of panels including a first side panel (320a), a second side panel (320b), a back panel (348), a front panel (312) and a top panel (340, 342); and the first plurality of flaps including a minor front flap (318; 392) being attached to the front panel via a fold line.  The container blank including a second plurality of panels (332, 372a, 330, 372b) and a second plurality of flaps (316, 328) including at least one minor exterior flap configured to be folded and attached to the front panel, and the at least one minor exterior flap of the container including the two minor front flaps as modified above.  The plurality of panels including a first side panel (372a), a second side panel (372b), a back panel (330), a front panel (332), a bottom panel (386) of the container, and the panel includes the aperture (114; 214; 368) as claimed.
As to claim 12, Chambers discloses the front panel (312) of the outer cover blank is attached to the top panel (340) via a fold line, the back panel (348) of the outer cover blank is attached to the top panel (342) via a fold line, and the first and second side panels (320a, 320b) of the outer cover being attached to the back panel on opposing sides via respective fold lines (Fig. 3A).
As to claim 13, Chambers further discloses the outer blank comprises a first major front flap (346a) and a second major front flap (342) as claimed.
As to claim 14, Chambers further discloses the outer cover blank comprises a minor back flap (338) being attached to the back panel of the outer cover blank via a fold line.
As to claim 15, Chambers further discloses the back panel (330) of the container blank attached to the bottom panel (386) via a fold line, the front panel (332) of the container blank, and the first and second side panels (372a, 372b) of the container blank attached to opposing sides of the back panel of the container blank.  However, Chambers further fails to show the front panel of the container blank instead of the flap (328) being attached to the bottom panel on the opposing side of the back panel as claimed.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container assembly of Chambers as modified so the container assembly is constructed with the front panel being attached to the bottom panel instead of the flap (328) because the selection of the specific way for constructing the container blank such as the container blank as claimed or as taught by Chambers would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 16, Chambers further discloses the container blank comprises first and second top panels (306, 346), the first and second top panels being attached to the back panel (330; the first and second top panels being attached to each of the side panels and each of the side panels attached to the back panel; therefore, the first and second top panels being attached to the back panel as claimed).
As to claim 20, the container assembly of Chambers as modified above comprised all the limitations as claimed includes the at least one minor exterior flap of the container including the two minor front flaps.  Chambers further discloses a method of opening the container assembly comprising the outer cover and the container as modified above and further discloses the method of opening by pushing on the front of the container below an edge of the outer cover (see the arrow in Fig. 4B) as claimed.
As to claims 21-23, Chambers discloses at least a portion of the at least one minor exterior flap (316; Fig. 3B) tapers inwardly toward a center of the container (see Fig. 4A).  It appears that Chambers further discloses the at least one minor exterior flap tapers inwardly towards a center of the container at an angle of from about 10 to about 60 degrees as claimed (see Fig. 3B).  To the extent that Chambers fails to show the at least one minor exterior flap tapers inwardly towards a center of the container at an angle of from about 10 to about 60 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container assembly of Chambers as modified so the container assembly is constructed with the at least one minor exterior flap tapers inwardly towards a center of the container at an angle of from about 10 to about 60 degrees to facilitate locking between the container and the outer cover.

	Response to Arguments

Applicant's arguments with respect to 09/08/2022 have been considered but are deemed to be moot in view of the new grounds of rejection.
Applicant argues that “… the at least one minor exterior flap of the container including two minor front flap cannot be a flap on the inner sleeve 408 and the outer sleeve 418 in Chambers” on page 9 of the remarks is noted.  This is not persuasive because the original claim 2 was recited “the at least one minor exterior flap of the container is two minor exterior flaps” and the previous Office Action indicated the two minor exterior flaps (416, 428; Fig. 4A).  Chambers discloses the two minor exterior flaps (416, 428; Fig. 4A) disposed on the front of the container.
Applicant further argues “Chambers does not disclose, teach or suggest having two flaps in its inner sleeve that function in the manner claimed in amended independent claim 1” is noted.  This is not persuasive because Chambers discloses the minor front flap (492) of the outer cover and the at least one minor exterior flap (416, 428) of the container are generally aligned in a plane in a closed position (Figs. 4A & 4B) of the container assembly to prevent or inhibit opening of the container assembly as claimed.  The phrase “generally aligned in a plane” does not mean the flaps are aligned in a plane because the term “generally”.  Also, Palmer teaches 
the minor front flap (8) of the outer cover and the at least one minor exterior flap (7) of the container are generally aligned in a plane in a closed position (Fig. 6) of the container assembly to prevent or inhibit opening of the container assembly as claimed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736